Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CARBON ADDITIVES FOR DIRECT COATING OF SILICON-DOMINANT ANODES

Examiner: Adam Arciero	SN: 17/180,425	Art Unit: 1727	March 18, 2022

DETAILED ACTION
The Application filed on February 19, 2021 has been received. Claims 1-11 are currently pending and have been fully considered.

Specification
The use of the terms ECP, ECP600, Super-P, and SLP, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 recites an intended use for a composition. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claims 1 and 6 recite the limitation “low-temperature pyrolysis” which is defined in the original disclosure as a temperature below 850 ºC (Abstract and paragraph [0030] of the PGPub) and typically, the term “low-temperature” is a relative term that is indefinite if the term is not further defined in the original disclosure. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0170482 A1).
As to Claim 1, Park et al. discloses a composition comprising a silicon-dominated anode active material a carbon-based binder; and a carbon-based additive (paragraphs [0083], [0088] and [0090]). The composition of Park et al. is configured for low-temperature pyrolysis given that the structure and materials of the prior art and present invention are the same. See MPEP 2112.
As to Claim 4, Park et al. discloses using Super-P as a conductive additive (paragraph [0063]).
As to Claim 5, Park et al. discloses wherein the anode active material comprises PAI (paragraph [0090]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1).
As to Claims 2, 6-7, Park et al. discloses a composition comprising a silicon-dominated anode active material a carbon-based binder; and a carbon-based additive (paragraphs [0083], [0088] and [0090]). Park et al. further discloses wherein the composition undergoes pyrolysis at a temperature with a lower limit of “about 900ºC” which overlaps with less than 850ºC (paragraph [0097]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Park et al. to pyrolyze the anode mixture at a temperature less than 850ºC because Park et al. teaches that wrinkle free films can be formed and delamination is prevented (paragraph [0098]).
As to Claim 8, Park et al. discloses wherein the anode is formed by being directly coated onto a current collector (paragraph [0091]).
As to Claim 10, Park et al. discloses using Super-P as a conductive additive (paragraph [0063]).
As to Claim 11, Park et al. discloses wherein the anode active material comprises PAI (paragraph [0090]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1; herein referred to has Park ‘482) in view of Park et al. (US 2014/0106231 A1; herein referred to as Park ‘231).
As to Claim 3, Park ‘482 does not specifically disclose the claimed amounts. It is further noted that the claim is a product-by-process claim, the courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113, I.
However, Park ‘231 teaches of an anode for a battery comprising a composition of silicon, carbon additive, and binder in an amount of 95:1:4 (paragraph [0056]). The amount of carbon additive is very close to the claimed amount. The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of the anode constituents to fall within the claimed ranged because Park ‘231 teaches that the electrical conductivity of the anode material can be improved (paragraph [0009]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0170482 A1; herein referred to as Park ‘482) as applied to claims 6-8 and 10-11 above and in further view of Park et al. (US 2014/0106231 A1; herein referred to as Park ‘231).
As to Claim 9, Park ‘482 does not specifically disclose the claimed amounts.  
However, Park et al. teaches of an anode for a battery comprising a composition of silicon, carbon additive, and binder in an amount of 95:1:4 (paragraph [0056]). The amount of carbon additive is very close to the claimed amount. The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of the anode constituents to fall within the claimed ranged because Park ‘231 teaches that the electrical conductivity of the anode material can be improved (paragraph [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727